404 F.2d 338
In the Matter of Zalmen A. Dunn, Bankrupt.Zalmen A. DUNN, Petitioner-Appellant,v.Samuel A. ARUTT, Respondent-Appellee.
No. 173, Docket 32710.
United States Court of Appeals Second Circuit.
Argued Nov. 13, 1968.Decided Nov. 21, 1968.

Elias Mann, New York City (Charles H. Weintraub and Levin & Weintraub, New York City, on the brief), for petitioner-appellant.
Jacob F. Gottesman, New York City, for respondent-appellee.
Before MEDINA, FRIENDLY and SMITH, Circuit Judges.
PER CURIAM.


1
Petitioner, the bankrupt, appeals from an order of Chief Judge Zavatt of the United States District Court for the Eastern District of New York.  Judge Zavatt's order affirmed an order of the referee in bankruptcy, which denied the bankrupt's motion to dismiss specifications of objections to the bankrupt's discharge which had been signed by the trustee's attorney and not by the trustee personally.


2
We affirm on the opinion of Referee William J. Rudin below.


3
Affirmed.